DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-15 and 17-21 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1,
The primary closet prior art, Pflug (US 20110122925, hereinafter “Pflug”), teaches:
“An electronic device (a transmitter device as shown in FIG. 11) comprising: “a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication scheme ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); and a processor (Fig. 11; digital baseband), wherein the processor controls the communication circuit  (The modulator is controlled by the digital baseband, Para. [0067]) to: identify, based on a characteristic of data to be transmitted using the first communication circuit, a frame length of the data to be transmitted (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determine, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmit the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]).”
The secondary closest prior art, Dattagupta et al. (US 20100195499, hereinafter “Datta”), teaches: 
“An electronic device  comprising identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted (FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]) ”.
However, the closest prior arts, Pflug and Datta, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the processor is further configured to: maintain the peak voltage of the signal when the frame length is less than a preconfigured value, wherein the preconfigured value is determined based on a pulse repetition frequency (PRF) corresponding to the signal”,  in combination with all the recited limitations of the claim 1.
Claims 2-4 and 6-11 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 12,
The primary closet prior art, Pflug (US 20110122925, hereinafter “Pflug”), teaches:
“An operation method of an electronic device (a transmitter device as shown in FIG. 11) comprising: “generating data to be transmitted using a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication scheme ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); identifying a frame length of the generated data  (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determining, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmitting the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]).”
The secondary closest prior art, Dattagupta et al. (US 20100195499, hereinafter “Datta”), teaches: 
“An operation method of an electronic device  comprising identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted (FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]) ”.
However, the closest prior arts, Pflug and Datta, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the method is further configured to: maintain the peak voltage of the signal when the frame length is less than a preconfigured value, wherein the preconfigured value is determined based on a pulse repetition frequency (PRF) corresponding to the signal”,  in combination with all the recited limitations of the claim 12.
 Claims 13-15 and 17-21 are allowed as those inherit the allowable subject matter from clam 12.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641